Citation Nr: 1802711	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus, achilles tendonitis and plantar fasciitis.

2.  Entitlement to an effective date earlier than February 28, 2011 for bilateral pes planus, achilles tendonitis, plantar fasciitis, and hallux valgus.

3.  Entitlement to an initial compensable rating for bilateral hallux valgus.

4.  Entitlement to service connection for bilateral shin splints, to include as secondary to service-connected bilateral pes planus, achilles tendonitis and plantar fasciitis.

5.  Entitlement to service connection for posttraumatic stress disorder.

6.  Entitlement to service connection for unspecified trauma or stressor-related disorder.

7.  Entitlement to service connection for anxiety disorder.

8.  Entitlement to service connection for fibromyalgia.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma.

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic sinus infection (also claimed as allergies and chronic sinus irritation and congestion).

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic migraine headaches, to include as secondary to bilateral pes planus, achilles tendonitis and plantar fasciitis.

12.  Whether new and material evidence has been submitted to reopen a claim of entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only.

13.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to September 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 and January 2017 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs) in Atlanta, Georgia.  

When the Veteran filed her substantive appeal following issuance of a July 2012 statement of the case, she requested a Board hearing.  The hearing request was later withdrawn in June 2017.  

In November 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development of scheduling a Board hearing.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the November 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of an increased initial rating for bilateral pes planus, achilles tendonitis and plantar fasciitis, an initial compensable rating for bilateral hallux valgus, and those numbered 5 through 13 on the title page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action, on her part, is required.


FINDINGS OF FACT

1.  The Veteran has not had shin splints of either leg at any time contemporaneous to when she filed her claim to the present.  

2.  The AOJ denied service connection for bilateral pes planus, achilles tendonitis, plantar fasciitis, and hallux valgus in an unappealed November 2006 rating decision; the first claim of entitlement to service connection for these disabilities following that decision was received at VA on February 28, 2011.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral shin splints have not all been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

2.  The criteria for an effective date earlier than February 28, 2011, for the grant of service connection for bilateral pes planus, achilles tendonitis and plantar fasciitis have not all been met.  38 U.S.C. §§ 5107 , 5110(a) (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Shin Splints

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that she has bilateral shin splints that are attributable to military service.  Alternatively, the Veteran has argued that she has bilateral shin splints which were caused or aggravated by her service-connected bilateral pes planus with achilles tendonitis and plantar fasciitis disabilities.  

Service treatment records show the Veteran was treated in April 2001 for shin splints after running.  A subsequent April 2001 Statement of Medical Examination and Duty Status indicates the Veteran developed painful lower extremities while participating in combat training.  The injury was identified as overuse syndrome of the bilateral lower extremities.  An April 2001 service treatment shows reports of bilateral lower extremity overuse and a subsequent May 2001 service treatment record indicates the condition had resolved.  Thereafter, service treatment records show the Veteran was treated in July 2001 for bilateral shin splints.  An August 2001 service treatment record shows the Veteran was placed on physical profile for bilateral lower extremity overuse.  

Additionally, a March 2001 Medical History Report and Medical Prescreen report shows the Veteran denied any problems with the joints or bones.  The remainder of the Veteran's service treatment records is negative for any complaints of, or treatment for shin splints or problems related to shin splints.

The Veteran's post-service treatment records include private medical records which are devoid of symptoms of, complaints of, or treatment for problems related to shin splints.  

VA treatment records reflect the Veteran's complaints of lower extremity pain to include ongoing knee pain.  However there is no diagnosis of shin splints or related disability.  (Notably, the Veteran is service-connected for osteoarthritis and degenerative joint disease of the bilateral hips, and chondromalacia patella syndrome of the bilateral knees.  These disabilities are not currently on appeal before the Board and thus will not be discussed in the Board's decision.)

The Veteran underwent VA examination in May 2011 and June 2011 in conjunction with the underlying service connection claim.  The examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  The May 2011 examination describes the examination as a "feet" examination but does refer to shin splints.  

In a medical history section of the May 2011 report, the examiner stated that looking at the record many of the lower extremity issues during service were overuse injuries and referred to shin splints.  The examiner stated that she received no treatment except for motrin.  The medical history section does not indicate that she had shin splints at any time contemporaneous to or since she filed her current claim.  The section does document the Veteran's report that she was given the wrong size boots so they gave her a smaller pain with no insole support in basic training and that immediately started causing her troubles.  The rest of the report refers to a number of lower extremity symptoms including foot and leg pain.  

Physical examination results do not include a mention of shin splints.  An assessment section of the report does not include a finding of shin splints.  

The examiner stated that it is at least as likely or not that the Veteran's foot conditions caused the hip, knee and shin splints pain simply because the "the foot, ankle and leg etcetera function as a kinetic chain and sometimes with pathology in the foot, this may contribute to problems in [the Veteran's] hip, knee and shin splints."  The examiner went on to state:

It is more than likely than not, that in-service treatment is the cause of current conditions since it appeared that she had no problem at all with any of these aforementioned problems prior to military service.  Even though it is more likely than not, I cannot say that it is absolutely definitely likely.  Certainly inappropriate boots and lack of insoles, if that was actually the case, can certainly begin the onset of foot troubles.

The May 2011 report, read as a whole, does not show that the Veteran had shin splints at the time of the examination, or for that matter, at any time after active service.  Rather after physical examination and imaging studies, the examiner diagnosed hallux valgus, pes planus, Achilles tendonitis and plantar fasciitis.  The reference to the cause of shin splint pain appears to be a reference to the in-service complaints.  

In June 2011 the Veteran underwent VA examination to determine the etiology of bilateral shin splints.  The resulting examination report notes the Veteran reported onset of bilateral shin splints in 2001 when both knees gave away while walking.  The examiner opined the purported shin splints condition is less likely as not (less than 50/50 probability) caused by in-service treatment or other cause related to service.  The examiner's rationale was that based on examination and all available documentation, the Veteran had normal bilateral shin splints examination.  

For the following reasons, the Board finds that entitlement to service connection for bilateral shin splints is not warranted.  First, the record does not show a competently diagnosed shin splint disability from contemporaneous to when the Veteran filed her claim to the present.  Neither the May nor June 2011 examination found her to have shin splints and the June 2011 examination report indicates that she had normal shin splints examination.

The Board acknowledges the Veteran's contentions that she has pain related to shin splints and that onset was during service in 2001 when both knees gave away.  Additionally, in her August 2012 VAF 9, Appeal to Board of Veterans' Affairs, the Veteran asserts that problems of the lower extremities are associated with service-connected bilateral pes planus with achilles tendonitis and plantar fasciitis disabilities and she initially sought treatment in 2003.  She explained it was difficult to seek treatment for lower extremities until recently because she did not have medical insurance to cover treatment.  The Board has also considered statements that she had no medical problems prior to service enlistment and she has always been an active person.  While lay evidence can be competent and sufficient to establish a diagnosis of a condition in certain circumstances, the medical evidence is more probative as to whether the Veteran actually has the claimed condition because medical professionals, do to their training, have a better understanding of whether someone actually has a claimed disorder.  

Given the above, the Board finds that the most probative evidence of record shows that the Veteran does not have current disability due to incident during service to include diagnosis and treatment for shin splints.  As the current disability element is not met in this case, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).  



III.  Earlier Effective Date Issues

The Veteran is seeking an earlier effective date for the award of service connection for bilateral pes planus, achilles tendonitis, plantar fasciitis, and bilateral hallux valgus, which is currently effective February 28, 2011.  

The Veteran first filed a claim of entitlement to service connection for pes planus, Achilles tendonitis and "other conditions of the feet" in 2001 and the AOJ denied service connection for pes planus, Achilles tendonitis, hallux valgus, and plantar fasciitis in a February 2002 rating decision.  The AOJ notified the Veteran and her representative of that decision, and of her appellate rights in a letter sent that same month.  The Veteran did not initiate an appeal of that decision and no relevant evidence was added to the file during the appeal period.  The February 2002 decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. § 3.156(b).  

In March 2006, the Veteran filed a request to reopen the claim of entitlement to service connection for pes planus, achilles tendonitis, plantar fasciitis, and bilateral hallux valgus.

The AOJ denied the claim in a November 2006 rating decision for lack of new and material evidence to reopen.  The AOJ provided notification to the Veteran and her representative of the decision and of her appellate rights in a letter sent that same month.  Although the letter was returned as undelivered because she had moved and provided no forwarding address, the record does not show that the Veteran informed the AOJ of any new address and the AOJ sent the letter to the address of record at that time.  Thus VA sufficiently discharged its duty to notify the Veteran of the decision and of her appellate rights.  She did not file a notice of disagreement and no relevant evidence was added to the file during the appeal period.  The November 2006 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).  

VA next received a claim of entitlement to service connection for these disabilities on February 28, 2011 - which is the current date of award of service connection.  

Unless specifically provided otherwise in Chapter 51 of Title 38 of the U.S. Code, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (a).  Awards based on reopened claims and based on new and material evidence received after expiration of an appeal period of a previously denied claim, will be no earlier than the claim to reopen.  38 C.F.R. § 3.400(r)

In this case, following the November 2006 final rating decision there was no claim of entitlement to service connection for foot disability prior to February 28, 2011.  February 28, 2011, the currently assigned effective date is appropriate.  There is no basis for an award of service connection for bilateral pes planus, achilles tendonitis, plantar fasciitis, and bilateral hallux valgus prior to that date.  There is no reasonable doubt to be resolved as to these issues.


ORDER

Service connection for bilateral shin splints is denied.

An effective date earlier than February 28, 2011, for the grant of service connection for bilateral pes planus, achilles tendonitis, plantar fasciitis, and bilateral hallux valgus, is denied.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  

During the appeal period, the Veteran was provided a VA examination in May 2011 and February 2014 to determine the severity of her service-connected bilateral pes planus, achilles tendonitis, plantar fasciitis and hallux valgus disabilities.  Following review of the examination reports, the Board finds that February 2014 examination report is not adequate to reply upon in this case.

Following the May 2011 and February 2014 VA examinations, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish certain requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the previous February 2014 Flat Foot (Pes Planus) Disability Benefits Questionnaire (DBQ) addresses weight-bearing by answering the questions presented on the DBQ but it is unclear from the report if active and passive motion in nonweight-bearing was conducted and considered by the examiner.

Specifically, the February 2014 DBQ indicates examination of the feet revealed decreased arch height in weight-bearing and alignment and deformity described as decreased longitudinal arch height on weight-bearing.  There was normal alignment of achilles tendon noted in weight-bearing and there was no weight-bearing line fall over or medial to the great toe.  There was pain with use of the feet that was accentuated but no pain on manipulation and no swelling.  Here, the examination report includes weight-bearing findings and does not include non-weightbearing findings for active and passive range of motion.  

Under 38 C.F.R. § 4.59 , painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  As indicated above this regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  As the February 2014 examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Finally, the record reflects that the Veteran filed a NOD with a claim adjudicated by the RO subsequent to the rating decision currently on appeal.  Specifically, the issues numbered 6 through 14 on the title page of this Remand, in a rating decision dated in January 2017.  The Veteran filed an NOD with respect to these issues in May 2017.  To date, the RO has not responded to the Veteran's NOD nor issued a Statement of the Case as to these issues; therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and her representative a statement of the case addressing the issues numbered 5 through 13 on the title page of this Remand.  The Veteran must be advised of the time limit for filing a substantive appeal.  Only return the issues to the Board to which the Veteran timely perfects her appeal.  

2.  Ensure the Veteran is scheduled for a VA examination in connection with her claim for a higher rating for bilateral pes planus, achilles tendonitis, plantar fasciitis, and hallux valgus disabilities.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the bilateral foot disabilities should be reported in detail.  

3.  The examination must comply with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, the examiner should test for painful motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both feet.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

The examiner should also state whether the Veteran's bilateral pes planus, achilles tendonitis, plantar fasciitis, and hallux valgus disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

4.  Thereafter, readjudicate the claims that are the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


